                  Case 20-10553-CSS             Doc 1268        Filed 07/06/21       Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re:                                                       Chapter 7

ART VAN FURNITURE, LLC, et al.,1                             Case No. 20-10553 (CSS)
                                                             Jointly Administered
                                    Debtors.


        NOTICE OF AGENDA FOR HEARING SCHEDULED ON JULY 8, 2021 AT
        4:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE
      CHRISTOPHER S. SONTCHI AT THE UNITED STATES BANKRUPTCY COURT
           FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH
                    MARKET STREET, 5TH FLOOR, COURTROOM
                      NO. 6, WILMINGTON, DELAWARE 19801


      This remote hearing will be conducted entirely over Zoom and requires all
      participants to register in advance. Please register by July 7 at 12:00 p.m.
            COURTCALL WILL NOT BE USED FOR THIS HEARING.
               Please use the following link to register for this hearing
 https://debuscourts.zoomgov.com/meeting/register/vJItdO2rrjwiGdiewVQCyHRCHfaotFYmXr8

     After registering your appearance by Zoom, you will receive a confirmation
               email containing information about joining the hearing.

 RESOLVED MATTER:

 1.        Motion of Alfred T. Giuliano, Chapter 7 Trustee, for an Order Authorizing the Payment
           of Prepetition Trust Fund Taxes [Filed: 6/16/21] (Docket No. 1256).

           Response Deadline: June 30, 2021, at 4:00 p.m. ET

           Responses Received: None.




 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
     Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
     Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
     LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).




 DOCS_DE:235121.2 05233/003
          Case 20-10553-CSS         Doc 1268      Filed 07/06/21    Page 2 of 3



     Related Documents:

     a.     [Proposed] Order Authorizing Chapter 7 Trustee to Pay Prepetition Trust Fund
            Taxes [Filed: 6/16/21] (Docket No. 1256, Exhibit A).

     b.     Certification of No Objection Regarding Motion of Alfred T. Giuliano, Chapter 7
            Trustee, for an Order Authorizing the Payment of Prepetition Trust Fund Taxes
            [Filed: 7/1/21] (Docket No. 1263).

     c.     [Signed] Order Authorizing Chapter 7 Trustee to Pay Prepetition Trust Fund
            Taxes [Filed: 7/6/21] (Docket No. 1266).

     Status: The Court has entered the order on this motion and it is now resolved.

UNCONTESTED MATTER GOING FORWARD:

2.   Motion of Alfred T. Giuliano, Chapter 7 Trustee, for Entry of an Order Approving (I)
     Sale of Real Property Located at 1620 N. Tuckahoe Street, Bellwood, Pennsylvania
     16617 Free and Clear of Liens, Claims, and Encumbrances; and (II) Granting Related
     Relief [Filed: 5/20/21] (Docket No. 1238).

     Response Deadline: June 3, 2021, at 4:00 p.m. ET

     Responses Received: None.

     Related Documents:

     a.     [Proposed] Order Approving (I) Sale of Real Property Located at 1620 N.
            Tuckahoe Street, Bellwood, Pennsylvania 16617 Free and Clear of Liens, Claims,
            and Encumbrances; and (II) Granting Related Relief [Filed: 5/20/21] (Docket No.
            1238, Exhibit A).

     b.     Notice of Adjourned Hearing Regarding Motion of Alfred T. Giuliano, Chapter 7
            Trustee, for Entry of an Order Approving (I) Sale of Real Property Located at
            1620 N. Tuckahoe Street, Bellwood, Pennsylvania 16617 Free and Clear of Liens,
            Claims, and Encumbrances; and (II) Granting Related Relief [Filed: 6/15/21]
            (Docket No. 1253).

     c.     Notice of Filing of Revised Purchase and Sale Agreement in Connection with
            Motion of Alfred T. Giuliano, Chapter 7 Trustee, for Entry of an Order Approving
            (I) Sale of Real Property Located at 1620 N. Tuckahoe Street, Bellwood,
            Pennsylvania 16617 Free and Clear of Liens, Claims, and Encumbrances; and (II)
            Granting Related Relief [Filed: 7/6/21] (Docket No. 1264).

     d.     Declaration of Alfred T. Giuliano in Support of Motion of Alfred T. Giuliano,
            Chapter 7 Trustee, for Entry of an Order Approving (I) Sale of Real Property
            Located at 1620 N. Tuckahoe Street, Bellwood, Pennsylvania 16617 Free and
            Clear of Liens, Claims, and Encumbrances; and (II) Granting Related Relief
            [Filed: 7/6/21] (Docket No. 1265).



                                             2
             Case 20-10553-CSS        Doc 1268    Filed 07/06/21    Page 3 of 3



       e.     Notice of Filing of Revised Order Approving (I) Sale of Real Property Located at
              1620 N. Tuckahoe Street, Bellwood, Pennsylvania 16617 Free and Clear of Liens,
              Claims, and Encumbrances; and (II) Granting Related Relief [Filed: 7/6/21]
              (Docket No. 1267).

       Status: This matter will go forward.


Dated: July 6, 2021                PACHULSKI STANG ZIEHL & JONES LLP

                                   /s/ Peter J. Keane
                                   Bradford J. Sandler (DE Bar No. 4142)
                                   Colin R. Robinson (DE Bar No. 5524)
                                   Peter J. Keane (DE Bar No. 5503)
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, DE 19899 (Courier 19801)
                                   Telephone: 302-652-4100
                                   Facsimile: 302-652-4400
                                   E-mail: bsandler@pszjlaw.com
                                            crobinson@pszjlaw.com
                                             pkeane@pszjlaw.com

                                   Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                              3
